Order of the Supreme Court reversed on the law, without costs of this appeal to any party, and determination of the board of appeals (zoning) annulled, with fifty dollars costs and disbursements. Memorandum: The board of appeals (zoning) had no jurisdiction to grant a variance as to any matter contained in the Building Code. Its jurisdiction is limited to consideration of matters arising under ordinances enacted under the provisions of article 16 of the Town Law. The Building Code is not enacted under the provisions of that article but under the provisions of *929article 9 of the Town Law. The provisions of the two articles as to the modes of enacting the ordinances vary. The provision from which the board of appeals granted a variance is not a part of the zoning ordinances (enacted under article 16 of the Town Law) but of the Building Code. The board of appeals was, therefore, without jurisdiction to make the determination here under review. All concur. (The order confirms an order of the zoning board of appeals granting respondent permission to erect a private garage.) Present — Sears, P. J., Lewis, Cunningham, Taylor and Dowling, JJ.